Citation Nr: 0619189	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-03 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina wherein the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss. 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has perfected an appeal on the issue of whether 
new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  The Board notes that a review of 
the record raises the issue of whether the RO committed clear 
and unmistakable error (CUE) in a July 1995 rating action, 
wherein they denied the appellant's claim of entitlement to 
service connection for bilateral hearing loss.  In denying 
the veteran's claim in July 1995, the RO determined that the 
veteran did not have bilateral hearing loss for VA 
compensation purposes in accordance with 38 C.F.R. § 3.385 
(1994).  Evidence of record at the time of the RO's July 1995 
rating action consisted of the veteran's service medical 
records, reflecting that at enlistment into service in March 
1987, the appellant's hearing was found to have been within 
normal limits based on audiometric testing conducted at that 
time.  In addition, the service medical records also contain 
varying audiometric testing results--some show that he had 
bilateral hearing loss for VA compensation purposes while 
others do not.  The important fact, however, is that upon 
audiometric testing at service separation in March 1995, and 
upon evaluation by VA in June 1995, two months after service 
discharge, the veteran had bilateral hearing loss for VA 
compensation purposes (see, March and June 1995 service 
separation and VA examination reports, respectively).  

Because a finding of CUE in a prior rating action could 
render moot the new and material evidence claim on appeal, 
the Board finds that the CUE claim is inextricably 
intertwined with the claim on appeal.  See, Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated); see also 
Huston v. Principi, 18 Vet. App. 395 (2004).  Therefore, on 
remand, the RO should adjudicate the newly raised claim for 
CUE.

The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See, 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

The RO should determine whether the 
July 1995 rating action, wherein the RO 
denied entitlement to service 
connection for bilateral hearing loss, 
contains clear and unmistakable error 
(CUE).  Thereafter, the appellant 
should be provided with written notice 
of the determination and he must be 
provided with notice of his right of 
appeal. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should furnish the appellant a 
supplemental statement of the case, and he should be given an 
opportunity to respond in accordance with applicable statues 
and regulations.  The case should be then returned to the 
Board for further appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


